JIMMY ROSS BULGIER V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-088-CR





JIMMY ROSS BULGIER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355
TH
 DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

Appellant Jimmy Ross Bulgier appeals from the trial court’s January 29, 2003 order denying his motion for a free copy of the trial record.  On March 19, 2003, this court informed appellant that it was concerned it lacked jurisdiction over the appeal because the order was not appealable.
  See, e.g., Everett v. State
, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.).  This court gave appellant an opportunity to respond and demonstrate this court’s jurisdiction over the appeal, but he has failed to do so.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).      	









SAM J. DAY

JUSTICE



PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  May 22, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.